        Case 1:19-cv-00063-TFM-MU Document 1 Filed 02/11/19 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


CONTAINERPORT GROUP INC., an              )
Ohio Corporation,                         )
                                          )
               Plaintiff                  )
                                          )     CASENO.      1:19-cv-00063
V.                                        )
                                          )
                                          )
JEREMY LAW, an individual, AND            )
PASCHALL TRUCK LINES, INC.,               )
a Kentucky Corporation.                   )
                                          )
               Defendants.                )
                                          )
                                          )


             VERIFIED COMPLAINT FOR INJUNCTIVE AND OTHER RELIEF

       Plaintiff ContainerPort Group Inc. ("CPG"), for its Verified Complaint for Injunctive and

Other Relief against Defendants Jeremy Law ("Law") and Paschall Truck Lines, Inc.

("Paschall"), states as follows:

                                    NATURE OF ACTION

        1.     This is an action to, among other things, enjoin Law from continuing to violate his

Confidentiality and Non-Solicitation Agreement with CPG by misappropriating CPG's

confidential information and trade secrets and soliciting CPG's employees and customers.

                                              PARTIES

       2.      CPG is a corporation organized under the laws of Ohio with its principal place of

business located at 1340 Depot Street, Suite 200, Cleveland, Ohio, 44116. CPG is a citizen of

the state of Ohio.
        Case 1:19-cv-00063-TFM-MU Document 1 Filed 02/11/19 Page 2 of 16




       3.      Law is an individual and a fmmer employee of CPG. He is cun-ently an employee

of Paschall. He resides at 19300 Greeno Rd., Fairhope, Alabama, 36532. Law was a resident of

Alabama during his employment with CPG, and is presently employed in Alabama. Law is

domiciled in Alabama and is a citizen of Alabama.

       4.      Paschall is a corporation organized under the laws of Kentucky with its principal

place of business located at 3443 US Highway 641 S., Murray, Kentucky, 42071. Paschall

conducts business in Alabama including in areas in the Southem District of Alabama. Paschall is

a citizen of the state of Kentucky.

                                 JURISDICTION AND VENUE

       5.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1332 because

there is diversity of citizenship, and the amount in controversy is over $75,000 exclusive of

interest and costs. Jurisdiction is also proper in this Court pursuant to 28 U.S.C. § 1331 because

this action arises under the laws of the United States, namely the Defend Trade Secrets Act, 18

U.S.C. § 1836 et seq.

       6.      CPG seeks, among other remedies, injunctive relief pursuant to Federal Rule of

Civil Procedure 65(a).

       7.      Venue properly lies in this Cami pursuant to 28 U.S.C. § 139l(b) because a

substantial part of the events or omissions giving rise to this action occurred within the Southem

District of Alabama, and Defendants are subject to personal jurisdiction in this District.

                                              FACTS

       8.      CPG is a company that provides transportation and logistics services.

       9.      CPG employed Law as its Director of Logistics until his resignation on November

9, 2018.




                                                 2
        Case 1:19-cv-00063-TFM-MU Document 1 Filed 02/11/19 Page 3 of 16




        10.     Prior to his employment with CPG, Law was employed by ASP Intermodal, LLC

("ASP"). During his employment with ASP, Law signed a Confidentiality and Non-Solicitation

Agreement (hereinafter "Agreement") (a true and correct copy of which is attached hereto as

Exhibit A.)

        11.     The Agreement provides that Law's covenants are in consideration of Law's

employment and/or continued employment, and for other valuable consideration. (Ex. A.)

        12.     On December 14, 2017, CPG purchased from ASP all assets, rights, and claims of

ASP, including the Agreement, which was assigned to CPG. CPG assumed ASP's rights and

obligations including all contractual rights in employment agreements.

        13.     The Agreement signed by Law specifically allowed for its assignment in

Paragraph VI, which states: "ASP may assign its rights and obligations under this Agreement in

whole or in part to any one or more affiliates, related entities, successors, purchasers, or assigns.

The obligations of Employee shall redound to the benefit of ASP's successors and assigns." (Ex.

A at ,r VI.) Therefore, CPG now stands in the place of ASP with respect to the Agreement.

        14.     As a Director of Logistics for CPG, Law's responsibilities included building

relationships with customers, working with CPG' s staff to ensure customers were satisfied with

CPG' s services and value, identifying and dete1mining pricing, competitive advantages and

disadvantages, facilitating new areas of growth, and protecting CPG's business interests, among

other things.

        15.     Law communicated and interacted directly with CPG' s customers.

        16.     CPG provided Law with confidential and proprietary information so that he could

perform his job duties and develop and maintain relationships with CPG's customers.




                                                 3
       Case 1:19-cv-00063-TFM-MU Document 1 Filed 02/11/19 Page 4 of 16




       17.     The confidential and proprietary information included, but was not limited to,

pricing and rate information, non-public financial information, customer and carrier lists and

identities, profit and revenue information, customer volume information, and proprietary

agreements. CPG made significant efforts to maintain the confidentiality of said information.

Such efforts included executing contracts like Law's Agreement.          CPG also maintains the

secrecy of its information by impressing upon its employees the importance of keeping its

proprietary information confidential.

       18.     The Confidentiality and Non-Solicitation Agreement signed by Law contains a

covenant obligating Law to return all CPG property and confidential information to CPG upon

separation of employment or if otherwise requested. It also contains covenants not to solicit

CPG' s employees or CPG' s customers for a period of one year following separation of

employment.

       19.     The Confidentiality section of the Agreement states in Paragraph II(c):

"Employee agrees that s/he will, during his or her employment with ASF and at all times

thereafter, hold and maintain Confidential Information in the strictest confidence and not

disclose it to any third party or make use of the Confidential Information for any purpose other

than the proper performance of his or her employment responsibilities." (Ex. A at ,r II(c).)

       20.     Law further agreed in Paragraph II(d): "In the event of termination of

employment, whether voluntary or involuntary, employee shall promptly deliver to ASF all

Company property and any type of documentation (and all copies of such information) in any

way relating to Confidential Infmmation, of any type or nature (including without limitation

records in computer readable form)." (Ex. A at ,r II(d).)




                                                 4
          Case 1:19-cv-00063-TFM-MU Document 1 Filed 02/11/19 Page 5 of 16




          21.     The non-solicitation of customers and employees portion of the Agreement

provides in Paragraph III(a): "Employee agrees that during his or her employment by ASP, and

for a period of one (1) year after such employment terminates for any reason, whether voluntary

or involuntary, Employee will not, either directly or indirectly, for Employee's own account or

as an agent, independent contractor, stockholder, employer, employee or otherwise in connection

with any other person or entity, engage in the following activities in any state in which ASP has

an office: (i) Solicitation of any person or entity that is a current customer, merchant, lead

source, capital source or account of ASP for the purpose of soliciting or selling services and/or

goods in direct competition with ASP; (ii) Requesting, inducing or attempting to influence any

customer of ASP or supplier of services to ASP to cmiail or cancel any business it transacts with

ASP; (iii) Solicitation for employment any employee or independent contractor of ASP." (Ex. A

at ,I III( a).)

          22.     Law also agreed to inform any future employer of his obligations under the

Agreement.        Law's Agreement states in Paragraph III(b) that "Employee acknowledges and

agrees thats/he is obligated to inform any future employers of the non-solicitation obligations set

fo1ih in this Agreement.       Employee consents and agrees that following the termination of

Employee's employment, whether voluntary or involuntary, ASP may contact any of

Employee's subsequent or prospective employers during the one (1) year post-employment

period to advise the subsequent or prospective employer of Employee's continuing obligations

under this Agreement." (Ex. A at ,I III(b).)

          23.     On November 9, 2018, Law resigned from his employment at CPG.

          24.     In the days immediately preceding his resignation, Law violated Paragraphs II( c)

and (d) by forwarding from his work email address to his personal email address eighteen (18)




                                                  5
        Case 1:19-cv-00063-TFM-MU Document 1 Filed 02/11/19 Page 6 of 16




emails which contain CPG's confidential information and trade secrets including customer

information, forecasts of expenditures, rates paid and lanes used by specific customers, a new

customer bid file with rate quotes on potential lanes, and CPG' s carrier and customer onboarding

packets. The secrecy of this type of information is vital for CPG, which is a freight broker and

therefore depends on beating its competitors through customer relationships, prices, and

logistics.

        25.    These emails were sent by Law from his CPG email address to his personal email

address on:

        •      November 2, 2018   at 5:03 PM
        •      November 4, 2018   at 7:25 PM
        •      November 4, 2018   at 7:26 PM (4 emails)
        •      November 4, 2018   at 7:27 PM (2 emails)
        •      November 5, 2018   at 9:34 AM
        •      November 5, 2018   at 11:54 AM (2 emails)
        •      November 5, 2018   at 11:59 AM
        •      November 5, 2018   at 5:01 PM
        •      November 7, 2018   at 2:37 PM
        •      November 7, 2018   at 3:30 PM
        •      November 9, 2018   at 7:58 AM
        •      November 9, 2018   at 9:21 AM
        •      November 9, 2018   at 1:02 PM

        26.    Immediately upon noticing Law's theft, CPG's counsel wrote a letter to Law

putting him on notice of his breach and demanding that he refrain from using or sharing the

information in the stolen emails. (Letter from CPG's counsel to Law dated November 12, 2018, a

true and correct copy of which is attached as Exhibit B.)

        27.    Law admitted his conduct and agreed to delete the emails from his personal email

account and then delete them from his trash bin. (Affidavit of Jeremy Law, a true and correct

copy of which is attached as Exhibit C.)

        28.    Law became employed by Paschall immediately after leaving CPG.



                                                 6
        Case 1:19-cv-00063-TFM-MU Document 1 Filed 02/11/19 Page 7 of 16




       29.     Paschall provides transpo1iation and logistics services, and .is a competitor of

CPG.

       30.     After Law's theft of confidential information and trade secrets, CPG obtained

info1mation indicating that Law was also violating his Agreement in other ways.

       31.     Shortly after Law began working for Paschall, at least two f01mer CPG

employees, Heather Davis and Neil Strong (collectively, the "recruited employees"), left CPG

and began working for Paschall.

       32.     The recruited employees are uniquely essential to CPG's business. Strong was a

Branch Manager at CPG in Detroit, Michigan, and Davis was an Account Manager/Team Leader

for CPG in Mobile, Alabama. Strong and Davis were primary points of contact with CPG's

customers. In addition to having valuable customer relationships, they had access to and used

CPG's confidential information and trade secrets, such as pricing and rate information, non-

public financial information, customer and can'ier lists and identities, profit and revenue

information, customer volume information, and proprietary agreements. Like Law, Strong and

Davis each had a Confidentiality and Non-Solicitation Agreement.

       33.     On January 4, 2019, upon learning of Law's solicitation of CPG employees,

counsel for CPG wrote Law's attorney another letter instructing him to cease and desist such

activities and to preserve all evidence, electronic or otherwise, pertaining to his violations of the

Agreement. (Letter from CPG' s counsel to Law's counsel, a true and co1Tect copy of which is

attached as Exhibit D.)

       34.     Also on January 4, 2019, counsel for CPG wrote the President of Paschall, David

Gibbs, to advise him that Paschall's employee Law was violating his contractual obligations to

CPG and to immediately cease and desist any involvement of the company in his actions. (Letter




                                                 7
        Case 1:19-cv-00063-TFM-MU Document 1 Filed 02/11/19 Page 8 of 16




from CPG's counsel to Paschall, a true and correct copy of which is attached as Exhibit E.)

Counsel for CPG also instructed Paschall to preserve all relevant evidence. (Id.)

        35.    Law has also violated his covenant not to solicit CPG's customers. Since leaving

CPG, Law has attempted to solicit CPG customers Archer Daniels Midland and Aarons

Furniture. Both are CPG customers now and were CPG customers while Law was employed

withCPG.

        36.    Law's actions directly violate his Agreement with CPG. Paschall's actions in

continuing to employ Law, Davis, and Strong despite having actual knowledge of Law's

Agreement with CPG and his breach thereof, and upon information and belief, its wanton

disregard of the foregoing, constitute intentional interference with Law's Agreement. Paschall

has acted for its own benefit at the expense of the non-breaching party and its direct competitor,

CPG.    Paschall has taken the position that Law's Agreement is invalid, and Paschall has

threatened that any efforts by CPG to enforce its Agreement will be considered tortious.

       37.     Defendants' wrongful actions have and will continue to disrupt, interfere with,

and harm CPG' s business operations.

       38.     Because of Defendants' actions, CPG is suffering irreparable harm and injury

through its loss of employees, loss of goodwill, reputational harm, financial loss, and anticipated

loss of business.

       39.     Law's Agreement provides that if he "has violated any part of this Agreement in

any material respect during the one-year period, such period will be extended for the time

Employee is in violation of the Agreement." (Ex. A at ,r III(c).)

       40.     Pursuant to the Agreement, Law agreed to reimburse CPG for reasonable legal

fees and expenses incuned in enforcing the provisions of the Agreement. (Ex. A at ,r IV.)




                                                 8
        Case 1:19-cv-00063-TFM-MU Document 1 Filed 02/11/19 Page 9 of 16




                                                COUNTI
                                          INJUNCTIVE RELIEF
                                            (Law and Paschall)

        41.      CPG repeats and incorporates the allegations set forth in the preceding paragraphs

as if fully set forth herein.

        42.      By vhiue of the allegations set forth herein, CPG has demonstrated that it is likely

to succeed on the merits of its claims and that a balancing of the equities favors the issuance of

an injunction against Defendants.

        43.      Unless Law is temporarily, preliminarily, and/or permanently enjoined from

violating his Agreement, and unless Law and Paschall are enjoined from engaging in the tortious

conduct described herein, CPG will be i1Teparably harmed by its loss of employees, loss of

goodwill, reputational harm, financial loss, and anticipated loss of business.

        44.      Present economic loss is unasce1iainable at this time, and future economic loss is

presently incalculable.

        45.      CPG has no adequate remedy at law.

        WHEREFORE, CPG respectfully requests that the Court enter an Order

              a. Temporarily, preliminarily, and permanently (for a period of one year from the
                 time Law ceases violating his Agreement) enjoining Law from directly soliciting
                 CPG' s customers or employees, or indirectly assisting Paschall in soliciting
                 CPG' s customers or employees;

              b. Temporarily, preliminarily, and pe1manently enJommg Law from directly or
                 indirectly using or disclosing CPG' s confidential information;

              c. Enjoining Paschall from tortiously interfering with CPG's Agreement with Law
                 by assisting, encouraging, or participating in any breach of the Agreement by
                 Law.

              d. Entering a declaratory judgment in favor of CPG that the Agreement's provisions
                 regarding confidential information and solicitation of customers and employees
                 are valid and enforceable;




                                                  9
       Case 1:19-cv-00063-TFM-MU Document 1 Filed 02/11/19 Page 10 of 16




              e. Exercising the Court's equitable power to, pursuant to the Agreement, extend the
                 Agreement's te1ms by a duration of one (1) year from the last violation thereof;

              f.   Awarding CPG its reasonable attorney's fees and expenses incuffed in enforcing
                   the Agreement; and

              g. Granting CPG such additional relief as is just and proper.

                                          COUNT II
                            TORTIOUS INTERFERENCE WITH CONTRACT
                                           (Paschall)

        46.        CPG repeats and incorporates the allegations set forth in the preceding paragraphs

as if fully set forth herein.

        47.        CPG has a valid and enforceable Agreement with Law.

        48.        At all material times, Paschall has had lmowledge of Law's Agreement.

        49.        Law has knowledge of the recruited employees' agreements.

        50.        Law intentionally breached his Agreement in multiple ways as articulated above.

        51.        Law's breach of his Agreement is, upon infmmation and belief, partially

attributable to Paschall' s conduct in interfering with the Agreement.

        52.        Upon infmmation and belief, Paschall has interfered with the Agreement, and

such interference was intentional and improper.

        53.        As a result of Law and Paschall's conduct, CPG has suffered damages.

        WHEREFORE, CPG respectfully requests that the Court enter an Order:
              a. Granting the injunctive and declaratory relief requested in connection with Count
                   I;
              b. Awarding CPG damages in an amount to be determined at trial;

              c. Awarding CPG punitive damages;

              d. Awarding CPG's attorney's fees and costs of suit; and

              e. Granting CPG such additional relief as is just and proper.



                                                   10
       Case 1:19-cv-00063-TFM-MU Document 1 Filed 02/11/19 Page 11 of 16




                                         COUNTIII
                                    BREACH OF CONTRACT
                                           (Law)

        54.      CPG repeats and incorporates the allegations set forth in the preceding paragraphs

as if fully set forth herein.

        55.      Law's Agreement with CPG is a valid and enforceable contract.

        56.      In his Agreement, Law agreed not to take confidential CPG information with him

when his employment ended.

        57.      In his Agreement, Law agreed not to solicit employees or customers of CPG

during the stated time period.

        58.      Law has breached his Agreement.

        59.      As a direct and proximate result of Law's wrongful conduct, CPG has suffered

and will continue to suffer ineparable harm, as well as monetary damages insufficient to fully

remedy CPG.

        WHEREFORE, CPG respectfully requests that the Court enter an Order

              a. Granting the injunctive and declaratory relief requested in connection with Count
                 I.

              b. Exercising the Court's equitable power to, pursuant to the Agreement, extend the
                 Agreement's terms by a duration of one (1) year from the last violation thereof;

              c. Awarding CPG compensatmy damages in an amount to be deteimined at trial;

              d. Awarding CPG reasonable attorney's fees and costs incuned in connection with
                 enforcing its Agreement; and

              e. Granting CPG such additional relief as is just and proper.




                                                  11
       Case 1:19-cv-00063-TFM-MU Document 1 Filed 02/11/19 Page 12 of 16




                              COUNTIV
    ACTUAL AND THREATENED MISAPPROPRIATION OF TRADE SECRETS IN
            VIOLATION OF THE ALABAMA TRADE SECRETS ACT
                                (Law)

        60.      CPG repeats and incorporates the allegations set forth in the preceding paragraphs

as if fully set forth herein.

        61.      The confidential inf01mation wrongfully taken by Law - including customer

information, forecasts of expenditures, rates paid and lanes used by specific customers, CPG' s

caiTier and customer onboarding packets, and customer bid inf01mation             constitutes "trade

secrets" under the Alabama Trade Secrets Act because the information was or is: used or

intended for use in a trade or business; included or embodied in a compilation, formula, pattem,

and/or other category; not publicly known or generally known in the trade or business; not

readily asce1iained or derived from publicly available info1mation; is the subject of efforts that

are reasonable under the circumstances to maintain secrecy; and has significant economic value.

        62.      Upon inf01mation and belief, Law has disclosed or used CPG' s trade secrets,

without a privilege to do so.

        63.      Upon info1mation and belief, Law's disclosure or use of CPG' s trade secrets

constitutes a breach of confidence reposed in law by CPG.

        64.      Given that Law stole trade secrets days before he resigned f01m CPG, and has

solicited employees and customers in violation of the Agreement, there is a continued threat of

misappropriation of CPG' s trade secrets.

        WHEREFORE, CPG respectfully requests that the Comi enter an Order:
              a. Granting the injunctive and declaratory relief requested in Count I;

              b. Awarding CPG damages in an amount to be determined at trial;

              c. Awarding CPG exemplary damages pursuant to Ala. Code§ 8-27-4(a)(3);



                                                  12
       Case 1:19-cv-00063-TFM-MU Document 1 Filed 02/11/19 Page 13 of 16




              d. Awarding CPG reasonable attorney's fees pursuant to Ala. Code § 8-27-4(a)(2);
                 and

              e. Granting CPG such additional relief as is just and proper.

                                   COUNTY
              VIOLATION OF THE FEDERAL DEFEND TRADE SECRETS ACT
                                    (Law)

        65.      CPG repeats and incorporates the allegations set forth in the preceding paragraphs

as if fully set forth herein.

        66.      The confidential information wrongfully taken by Law constitutes trade secrets

because the information has independent economic value, was lawfully owned by CPG, and

CPG took reasonable measures to keep it secret.

        67.      CPG's trade secrets are related to products and services used m interstate

commerce.

        68.      Law misappropriated the information through improper means.                Law's

misappropriation of the information was willful and malicious.

        69.      Upon information and belief, Law has used or disclosed the information despite a

duty to maintain its secrecy.

        WHEREFORE, CPG respectfully requests that the Court enter an Order:
              a. Granting the injunctive and declaratory relief requested in Count I;

              b. Awarding CPG damages in an amount to be determined at trial;

              c. Awarding CPG exemplary damages pursuant to 18 U.S.C. § 1836(b)(3)(C);

              d. Awarding CPG reasonable attorney's fees pursuant to 18 U.S.C. § 1836(b)(3)(D);
                 and

              e. Granting CPG such additional relief as is just and proper.




                                                  13
       Case 1:19-cv-00063-TFM-MU Document 1 Filed 02/11/19 Page 14 of 16




                                          VERIFICATION
       I, Joey Palmer, Vice President of Truckload & Logistics for ContainerPort Group, verify

under penalty of perjury that the facts set forth in the foregoing Verified Complaint are true and

conect to the best of my knowledge and recollection.



                    W-
Executed this   I        day of February, 2019.




Vice President of ContainerP01i Group




                                                  14
Case 1:19-cv-00063-TFM-MU Document 1 Filed 02/11/19 Page 15 of 16




                             Respectfully submitted,


                             Isl W. CRAIG HAMILTON
                             W. CRAIG HAMILTON
                             chamilton@mcdowellknight.com
                             J. BLAIR NEWMAN, JR.
                             bnewman@mcdowellknight.com
                             McDOWELL KNIGHT ROEDDER & SLEDGE, L.L.C.
                             RSA Battle House Tower
                             11 North Water Street, Suite 13290
                             Mobile, Alabama 36602
                             (251) 432-5300
                             (251) 432-5303 facsimile
                             Attorneys for ContainerPort Group Inc.




                               15
       Case 1:19-cv-00063-TFM-MU Document 1 Filed 02/11/19 Page 16 of 16




                             CERTIFICATE OF SERVICE


PLAINTIFF WILL SERVE DEFENDANT JEREMY LAW BY PRIVATE PROCESS SERVER
AT THE BELOW ADDRESS:

Jeremy Law
19300 Greeno Rd.
Fairhope, AL 36532


PLAINTIFF WILL SERVE DEFENDANT PASCHALL TRUCK LINES,                INC.   BY
CERTIFIED MAIL AT THE BELOW ADDRESS:

Paschall Truck Lines, Inc.
3443 US Highway 641S
Munay, Kentucky, 42071




                                       16
